Title: Cotton Tufts to John Adams, 25 July 1780
From: Tufts, Cotton
To: Adams, John



Dear Sir
Weymouth July 25. 1780

My Letter of the 1st. of May last gave You some Account of the Proceedings of the Convention, the Business of which has been since compleated, the Constitution agreed upon And in September We shall proceed to the Choice of Governor, Lt. Governor, Senators, &c. On the last Wednesday of October the first General Court is to be held.
Had a Negtive on the Governor and his Appointment of the Militia Officers been insisted upon in the Convention, I am persuaded it might have been carried, and accepted by the People. But a Fear of losing the whole prevented some of the leading and most able Members from pressing it.
As You will from other Hands receive an Account of the Politicks of the Day, I shall say nothing upon the Subject—and shall for Your Amusement give You a Journal of the Weather from November last with some Observations on the Darkness of the 19th. of May, relying that what was pend down in a loose Manner for my own private Amusement and now presented to You in its native state, will meet with Your Candor.
An Academy of Arts and Sciences is now established here, the incorporating Act will be transmitted to you—a List of the Fellows You have enclosed.—What shall we do for want of Funds! Can we hope for Benefactions from abroad. I hope the tender Plant will somehow or other be nourished but I am sure it must be watered.—Adieu.

Yours with Affection,
C.T.

